Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT


Eastern District of Texas

Suite 300B
660 North Central Expressway
Plano, TX 75074

                                       Bankruptcy Proceeding No.: 18−40812
                                                   Chapter: 13
                                            Judge: Brenda T. Rhoades

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Robert Farrell Brinkley Jr
   4302 Cheyenne Drive
   Rowlett, TX 75088
Social Security / Individual Taxpayer ID No.:
   xxx−xx−3831
Employer Tax ID / Other nos.:


PLEASE TAKE NOTICE that a hearing will be held at

Plano Bankruptcy Courtroom, 660 N. Central Expressway, Third Floor, Plano, TX 75074

on 3/4/20 at 01:00 PM

to consider and act upon the following:

Final Hearing Set (RE: related document(s)76 Motion for Relief from Automatic Stay With Waiver of 30−Day
Hearing Requirement As To 4302 Cheyenne Drive, Rowlett, TX 75088 Filed by Planet Home Lending, LLC
(Attachments: # 1 Proposed Order # 2 Affidavit with pay history # 3 Affidavit certificate of service # 4 Exhibit −
Note # 5 Exhibit − Deed of trust # 6 Exhibit − Loan modification) filed by Creditor Planet Home Lending, LLC).
Hearing scheduled for 3/4/2020 at 01:00 PM at Plano Bankruptcy Courtroom. (mb)

Dated: 2/6/20

                                                            Jason K. McDonald
                                                            Clerk, U.S. Bankruptcy Court
